Citation Nr: 1117302	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1985, and from February 1987 to September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal was previously before the Board in October 2009, at which time it was returned for further development of the record.  The case was subsequently returned to the Board for further appellate review.  

The Board notes that the issue of entitlement to service connection for depression, which was previously before the Board in October 2009, was granted by the RO in a February 2011 rating decision.  Therefore, as that decision represents a total grant of benefits sought, the issue is no longer on appeal.  


FINDING OF FACT

The Veteran's recurrent muscle contraction-type headaches are not shown to be causally or etiologically related to service or at a service connected disability.  


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated during active service, and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2006 and June 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the Veteran's service treatment records and identified post-service private treatment records are associated with the claims file.  The Veteran has not identified any available post-service clinical records except VA treatment records and the VA records have been obtained.  The Veteran has been provided a VA examination, and a VA opinion as to whether the Veteran's current headache disorder is etiologically related to his service or to a service-connected disability has been obtained.  The Veteran has testified before the Board.  

Lastly, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The Veteran primarily contends that his headaches are causally or etiologically related to either his active service or to his service-connected tinnitus.  He stated that he began to experience severe, chronic headaches in 2001 or 2002 along with ringing in his ears.  See Hearing Transcript, pp. 9- 11; see also February 2010 VA Examination report.  

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

The Veteran's service treatment records are silent for complaints, treatment, or diagnoses relating to headaches.  

Post-service treatment and complaints for headaches are first shown in 2006, approximately three years after separation from service.  At that time, a March 2006 private MRI report shows complaints of chronic headaches, tinnitus, and ear pain.  The provisional diagnosis was acoustic neuroma.  The impression was bilateral congenital cholesteatomas; the MRI of the brain was otherwise normal.  

An April 2006 private audiology summary shows complaints of otalgia, tinnitus, numbness/tingling in the left side of face, intermittent slurring of speech, and daily headaches.  No diagnosis was provided at that time.   

An April 2006 private neurological consultation report shows complaints of headaches and dizziness.  The Veteran reported that his headaches began approximately one year prior but worsened during the last year.  He described the headaches as sharp and intense, averaging six to eight times per month.  A family history of migraine headaches was noted.  No diagnosis with respect to the headaches was provided.  

Another April 2006 private neurological report again reflects a chief complaint of headaches.  The Veteran reported experiencing headaches for a duration of six months.  The physician noted the findings of the March 2006 MRI which showed bilateral fluid collections in the petrous apex.  He expressed concern about inflammation but indicated that the headaches were unrelated to the fluid sacs.  

The Veteran underwent a VA examination for tinnitus in May 2006.  He complained of constant ringing in his ears and headaches since 2000.  The examiner diagnosed tinnitus and opined that such condition was due to service.  He did not, however, relate the complaints of headaches to service or to the service-connected tinnitus condition.  The Veteran also underwent a VA examination for bilateral fluid sacs in the ears and vertigo in July 2006.  The treatment for such conditions consisted of dexamethasone and Zebutal with side effect of headaches.  Notably, neither the vertigo nor the bilateral fluid sac conditions are service-connected.  

The Veteran underwent a VA examination for headaches in February 2010.  The examiner reviewed the Veteran claims file and medical records, noting that the Veteran currently complained of having occipital headaches since 2001 or 2002, along with constant baseline tinnitus.  The Veteran reported that he notices the headaches when the volume of his tinnitus increases.  He also noted that the headaches often began when he was leaning his head forward, as when looking at the computer screen, or when holding his head such that his neck is in a forward flexed position.  The pertinent diagnosis was recurrent headaches, consistent with muscle contraction type.  He noted that the Veteran's headaches most commonly occurred when his head was leaning forward and that the pain was located in the back of his head at onset.  The VA examiner opined that the most likely etiology of the Veteran's headaches was of muscle contraction type.  He further noted that these types of headaches were not likely to be triggered by tinnitus, nor by the Veteran's other service-connected disabilities.  In summary, the examiner found that it was less likely than not that the Veteran's headache disorder was in "any way causally or etiologically related to [his' service or to his service-connected disabilities."  He based his conclusion on the Veteran's description of the headaches, the onset/location of pain, and the lack of evidence of treatment for headaches during active duty.  

Finally, in June 2009, the Veteran testified at a BVA hearing.  At that time, he stated that his headaches began in 2001, approximately two years prior to separation from service.  He indicated that he began to experience constant tinnitus and chronic headaches during this time period.  He also stated that he sought treatment for headaches during service and that his service treatment records should reflect as much. 

A Veteran is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, but the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to state that he has had headaches chronically since service, he is not competent to determine the cause of the current headaches, since the evidence in this case establishes that the determination of the cause of the Veteran's headaches is a complex question.  

The Board finds, as a matter of fact, that the Veteran is not competent in this situation to determine whether his current headaches are due to service or to a service-connected disability. See also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Rather, competent evidence of the cause of headaches must be based on objective clinical findings.  Those findings result in a conclusion that the Veteran's headaches are not causally or etiologically related to service or to his service-connected tinnitus.  Rather, the February 2010 VA examiner expressly attributed the Veteran's headache disorder to muscle contraction etiology.  Notably, the examiner stated that these types of headaches are not likely to be triggered by tinnitus.  In this regard, the Board finds the VA examiner's opinion highly probative as to the issues nexus and etiology since his findings were provided after thorough review and discussion of the pertinent evidence contained in the claims file; his conclusion was accompanied by sound rationale and explanation; and he appropriately considered both direct and secondary bases for service connection.  Notably, there are no contrary opinions of record.  

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for headaches.  In this regard, the evidence does not show that there was onset of chronic headaches in-service to allow service connection on a direct basis.  As noted, the service treatment records are silent as to complaints, treatment, or diagnoses relating to a headache disorder.  Further, treatment for headaches is not shown until several years after service in 2006, at which time the Veteran reported various onset and duration dates (e.g., 2000, 2005, and 2006). See Private Treatment Reports dated in April 2006, May 2006, and VA Examination of February 2010.  Here, the Board notes that the Veteran is competent to report continuity of headache symptomatology since service.  However, the Veteran's inconsistent reports as to their initial onset substantially diminish his credibility and further reduce the overall probative value of such statements.  Rather, the board finds more probative the following factors: the lack of in-service complaints/treatment for a headache disorder; the lapse of time between separation from service and complaints/treatment for a headache disorder; and the absence of any competent medical evidence linking the Veteran's headache disorder to service.  In fact, the most probative medical evidence of record (i.e., the February 2010 VA examination report) relates the headache disorder to muscle contraction etiology, not service.  

The clinical evidence also fails to demonstrate any etiological link between the Veteran's headaches and his service-connected disabilities, namely tinnitus, such that service connection on a secondary basis could be allowed.  As discussed immediately above, the medical evidence overwhelmingly points to the Veteran's muscle contraction as the cause of his current recurring headaches.  In this regard, the examiner expressly noted that tinnitus was an unlikely trigger for such headaches.  

Overall, the medical evidence establishes that there is no relationship between the Veteran's current headache disorder and the Veteran's active duty service and/or his service-connected tinnitus.   The preponderance of the evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim is denied.  


ORDER

Service connection for headaches, to include as secondary to a service connected disability, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


